AMENDED ORDER
An interim suspension order suspending respondent from the practice of law was entered by this Court on January 5, 1995 pursuant to Supreme Court Rule 19, § 19(C). The interim suspension was based on respondent’s conviction of a serious crime; specifically, respondent was found guilty of four counts of wire fraud and one count of perjury in the United States District Court for the Middle District of Louisiana, Criminal Docket Number 93-60-A. Considering that respondent’s convictions have been reversed and remanded by the United States Court of .Appeals, Fifth Circuit, No. 94r-30587, respondent will be immediately reinstated to practice law in the State of Louisiana pursuant to Supreme Court Rule 19, § 19(D).